Citation Nr: 1754005	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  15-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a tailbone disability.

2. Entitlement to service connection for scar, residual of cyst removal.  

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for headaches. 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1981 to September 1981, with additional service in the Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Here, the Board notes that the Veteran denied during his February 2013 VA Examination that he experienced any cyst scar residuals, or that he has made any claims for such.  However, the evidence of record shows that the Veteran filed a claim in February 2012 which specified a "cyst scar" in the disabilities listed.  As such, the claim is before the Board. 

The Veteran requested a videoconference hearing on his VA Form 9 in February 2015.  In a later correspondence, his representative asked that this request be withdrawn.  See January 2016 Informal Hearing Presentation.  There are no pending hearing requests. 

In March 2017, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. There is no current diagnosis of a tailbone disability. 

2. There is no current diagnosis of cyst scar residuals.

3. Resolving all reasonable doubt in favor of the Veteran, his current low back disability is etiologically related to his military service.

4. Resolving all reasonable doubt in favor of the Veteran, his current neck disability is etiologically related to his military service.

CONCLUSIONS OF LAW

1. The criteria for service connection for tailbone disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2. The criteria for service connection for cyst scar residuals have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for a low back disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for a neck disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Tailbone Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2017).

The Board finds that the preponderance of the evidence weighs against a grant of entitlement to service connection for a tailbone disability.  

The Veteran maintains that he injured his tailbone when he slid and fell thirty feet during a training exercise in boot camp.  See February 2013 VA Examination. 

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's medical records do not show a current diagnosis of a tailbone disability.  His medical records are silent for any tailbone related issues altogether.  The Board has no medical indication of the existence of this problem as both the Veteran's in-service and post-service medical records are devoid of complaint, treatment, or diagnosis of a tailbone disability. 

The Board has considered the Veteran's lay statements in support of his claim.  In his claim, the Veteran relayed that he believes he has a tailbone disability that is related to service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue at hand, diagnosing a tailbone disability, this issue falls outside of the realm of the common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer). As a lay person, the Veteran has not been shown to possess the medical expertise required to diagnose a tailbone disability.  In sum, there is no evidence, medical or otherwise to support the Veteran's statements.  

As such, the Veteran's claim for service connection for a tailbone disability must fail.  In the absence of proof of a present disorder, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 2010 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has also considered whether the Veteran experienced a tailbone disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim, even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a tailbone disability at any time during the pendency of this appeal.  The Veteran has also not identified or submitted any competent evidence, to include a medical opinion diagnosing a disorder and/or a nexus relating a tailbone disability to active service. 

Because the Veteran does not currently experience a tailbone disability, it is unnecessary for the Board to consider the remaining elements of a service connection claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, service connection for a tailbone disability is not warranted because the Veteran has not satisfied the first element for a service connection claim, i.e., a current diagnosis of a disability.  See 38 C.F.R. 3.303 (2017). 

Service Connection for Cyst Scar Residuals

The Board finds that the preponderance of the evidence weighs against a grant of entitlement to service connection for a cyst scar residuals.  

The Veteran's service treatment records (STRs) show that he was seen for a pilonidal cyst on his buttocks in March 1985.  The cyst area was treated and, on a follow up visit, the cyst was noted as "healing well."  No complications were noted and the Veteran received no further treatment for it.  In fact, the Veteran's STRs did not mention any additional cyst issues.  

The Veteran's separation examination showed no defects and the Veteran was found qualified for separation.  His periodic Reserves medical examinations did not show any cyst residual problems.  Clinical evaluations of the Veteran's systems were normal.  He denied all "significant history" and noted that he was "in good health."  The Veteran was deemed qualified for continuing service in the Reserves and then for separation.  

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's medical records do not show a diagnosis of cyst residuals.  As noted above, the Veteran was treated for a cyst on his buttocks in 1985; however; that same month, the cyst was noted as "healing well" and there were no additional complaints, diagnoses, or treatment of a cyst or of cyst residuals.  In fact and importantly, at the Veteran's VA examination, the Veteran himself denied having any cyst residuals or cyst-related issues, refusing a physical examination.  See February 2013 VA Examination. 

As the Board has no medical evidence indicating the existence of cyst residuals and the Veteran himself denies that he has cyst residuals, it is unnecessary for the Board to discuss whether the non-existent disorder is related to service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection for cyst scar residuals is not warranted because the Veteran has not satisfied the first element for a service connection claim, i.e., a current diagnosis of a disability.  See 38 C.F.R. 3.303 (2017).

Service Connection for a Low Back Disability

As noted above, to establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Pursuant to 38 C.F.R. 3.303 (b) (2017) when a chronic condition, such as arthritis, is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, including arthritis, may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2017).

The Veteran maintains that he injured his low back when he when he fell thirty feet during a training exercise in boot camp.  See February 2013 VA Examination.  He states that since that time he has continued to experience low back pain. 

The Board finds that service connection for a low back disability is warranted.  First, the Veteran has a current disability.  He has been diagnosed with degenerative arthritis of the thoracolumbar spine.  See February 2013 VA Examination.  

Second, there is evidence of an in-service event, disease, or injury as the Veteran's STRs support his assertions that while in service he fell, injuring his low back.  See STRs.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue 38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a December 2015 private medical opinion indicates that the Veteran's current low back disability is etiologically related to his fall while in service.  In formulating his opinion, the examiner reviewed the Veteran's medical records, interviewed the Veteran, and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the December 2015 private nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's low back disability is at least as likely as not related to his military service. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a low back disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service Connection for a Neck Disability

The Veteran maintains that he injured his neck while in service when he slid and feel thirty feet during a training exercise in boot camp.  See February 2013 VA Examination.  He states that since that time he has continued to experience neck pain.

The Board finds that service connection for a neck disability is warranted.  First, the Veteran has a current disability.  He has been diagnosed with degenerative arthritis of the cervical spine and cervical radiculopathy.  See February 2013 VA Examination. 

Second, there is evidence of an in-service event, disease, or injury as the Veteran's STRs support his assertions that he fell while in service.  See STRs.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue 38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a December 2015 private medical opinion indicates that the Veteran's current neck disability is etiologically related to his fall while in service.  In formulating his opinion, the examiner reviewed the Veteran's medical records, interviewed the Veteran, and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the December 2015 private nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's neck disability is at least as likely as not related to his military service. 

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a low back disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Entitlement to service connection for a tailbone disability is denied.

Entitlement to service connection for cyst scar residuals is denied. 

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a neck disability is granted.

REMAND

The Veteran maintains that his chronic migraine headaches are related to his neck disability, which has been service-connected in the body of this decision.  A medical opinion has not been rendered regarding whether the Veteran's headaches are proximately due to or the result of his now service-connected neck disability.  

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). The Board finds that a medical opinion addressing this possibility should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records. All records and/or responses received should be associated with the claims file.

2. An addendum opinion should be obtained from a suitably qualified VA examiner.  The examiner should review the record and provide an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed migraine headaches were caused by or aggravated by the Veteran's service-connected neck disability.

3. Additionally, the examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. 

Any opinion expressed must be accompanied by a complete rationale. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. After obtaining the addendum opinion and associating it with the claims file, the RO should re-adjudicate the Veterans claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


